Citation Nr: 0637293	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  90-49 602	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left hip 
disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from January to August 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of October 1988 and later by 
the Department of Veterans Affairs (VA) Manchester, New 
Hampshire, Regional Office (RO).  The case later came under 
the jurisdiction of the RO in Togus, Maine.  In a decision of 
June 2005, the Board granted a claim for service connection 
for a right hip disorder, but denied appeals with respect to 
claims for service connection for disorders of the low back 
and left hip.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  Subsequently, in July 2006, the 
Court received notice that the veteran had died in the week 
of June 14, 2006.  In August 2006, the Court ordered that the 
Board's decision be vacated, and dismissed the appeal as 
moot.  The case has now been returned to the Board.  


FINDING OF FACT

The appellant died in the week of June 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


